—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered April 25, 1991, convicting him of attempted robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The charges arose out of an incident on June 26, 1990, while the complainant was working behind the counter at a candy store in Brooklyn. At approximately 10:15 a.m., the defendant entered the store, took out a large revolver, and *640said, "Give me the money”. After the complainant responded, "I don’t have any money, I don’t have any money”, the defendant struck her with the gun, inflicting injuries to her face and mouth. As the defendant walked slowly towards the door, the complainant screamed for help. The defendant was chased by two passersby and subsequently arrested.
We find that the defendant’s contentions with regard to the prosecutor’s summation are unpreserved for appellate review (see, CPL 470.05 [2]), without merit (see, People v Galloway, 54 NY2d 396; People v Marks, 6 NY2d 67, 77, cert denied 362 US 912), or harmless error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Lawrence, J. P., Ritter, Copertino and Santucci, JJ., concur.